Citation Nr: 9928930	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  98-17 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral knee 
arthritis


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from November 1951 to June 
1958.

This matter arises from a November 1997; rating decision of 
the Oakland, California Regional Office (RO), which denied 
entitlement to service connection for arthritis of both 
knees. 


FINDING OF FACT

There is competent evidence of injury in service, of current 
bilateral knee arthritis, and of a nexus between the current 
bilateral knee arthritis and inservice injury.


CONCLUSION OF LAW

The claim for service connection for bilateral knee arthritis 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered is whether the 
appellant has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail and the Board has no duty to further assist him 
with the development of his claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

In the instant case, the service medical records show that in 
October 1957, the veteran was treated for lacerations of both 
knees sustained in an automobile accident.  Thus there is 
competent evidence of an injury in service.  There is also 
competent evidence of current disability in the form of 
private outpatient treatment records showing findings of 
degenerative arthritis in the knees.  The veteran, who has 
testified that she is a registered nurse with some experience 
in orthopedics, expressed the opinion that her current 
arthritis is the result of the arthritis in service.  Thus 
there is competent evidence in support of each prong of the 
Caluza test for a well-grounded claim.


ORDER

The claim for service connection for bilateral knee arthritis 
is well grounded.


REMAND

In view of the finding that the veteran's claim is well 
grounded, VA has a duty to assist her with the development of 
her claim.  38 U.S.C.A. § 5107(a).  While the private 
treatment records report diagnoses of degenerative arthritis 
and that she was to be afforded X-ray examinations.  It is 
unclear whether the diagnosis of degenerative arthritis has 
been confirmed by X-ray examination, such as would be 
necessary for the grant of service connection.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998).  The veteran has not 
been afforded a VA examination in order to determine whether 
she currently has degenerative arthritis of the knees and 
whether it is at least as likely as not that the degenerative 
arthritis was related to the automobile accident in service.

In view of the foregoing, this case is REMANDED for the 
following:

The veteran should be afforded an 
appropriate examination to determine 
whether she currently has degenerative 
arthritis of the knees.  The examiner 
should review the claims folder prior to 
completing the examination.  The examiner 
should also express an opinion, together 
with a rationale, as to whether it is at 
least as likely or not that any current 
degenerative arthritis of the knees was 
proximately due to the automobile 
accident in October 1957.

If after completion of the requested development, the benefit 
sought remains denied, the RO should issue a supplemental 
statement of the case.  The case should then be returned to 
the Board, if in order, for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is necessary to evaluate her claim, 
and that her failure without good cause to appear for the 
scheduled examination could have an adverse impact on her 
claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals







